UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-7677



STEPHEN A. SHARP,

                                             Plaintiff - Appellant,

          versus


LYNN CAWLEY, a/k/a Lynn Cawley Wilson; ANDREW
S. WILSON, individually and in his official
capacity; WILSON SERVICES; WAYNE A. CAWLEY;
DANA A. LAWHORNE, individually and in his
official capacity; S. RANDOLPH SENGEL, indi-
vidually and in his official capacity; KAREN
M. S. WALDEN, individually and in her official
capacity; PATRICK J. PRENDERGAST; JOHN E.
REGENTIN; JOSEPH A. CONDO, individually and in
his professional capacity; REES, BROOME &
DIAZ, PC; JOSEPH A. CONDO & ASSOCIATES, PC;
ROBERT C. DUNN, individually and in his pro-
fessional capacity; COHEN, DUNN & SINCLAIR,
PC; COHEN, DUNN & CURCIO, PC; MICHAEL D. RYAN,
individually and in his official capacity;
MARY L. HILL, individually and in her official
capacity; MARGARET A. DHILLON, individually
and in her official capacity; CORA LYNN C.
GOLDSBOROUGH, individually and in her capacity
as agent of the city of Alexandria; BARBARA
WARD, individually and in her official ca-
pacity; CITY OF ALEXANDRIA, Virginia; JOANNE
C. LINDENBERGER; SPRINGFIELD PSYCHOTHERAPY &
CONSULTATION CENTER; JUDITH M. GLASSER; SARAH
CAWLEY SHARP,

                                            Defendants - Appellees.
Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-96-337-A)


Submitted:   September 15, 1998         Decided:   August 12, 1999


Before NIEMEYER and WILLIAMS, Circuit Judges, and HALL,* Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen A. Sharp, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




     *
       Senior Judge Hall participated in the consideration of
this case but died prior to the time the decision was filed. The
decision is filed by a quorum of the panel pursuant to 28 U.S.C.
§ 46(d).

                                  2
PER CURIAM:

     Stephen A. Sharp appeals a district court order dismissing his

action for failure to comply with a district court order directing

him to particularize his claims. Upon reviewing the record and the

district       court’s   opinion,   we   find    the   dismissal    was   proper.

Sharp’s allegations were repeated, rambling legalese and failed to

contain    a    short,   plain   statement      of   the   claims   against   each

defendant.       The district court gave him two opportunities to par-

ticularize his complaint and warned him that a failure to respond

could result in dismissal. When Sharp’s amended complaints did not

cure the defects, the court entered an order of dismissal.

     Because Sharp failed to particularize his deficient complaint

in accordance with the court’s orders, dismissal was proper.                  See

Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir. 1989).                   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                          AFFIRMED




                                         3